Arnold, J.,
delivered the opinion of the court.
Appellees filed a bill in chancery to confirm a tax-title to certain land. The land had been sold for unpaid taxes and struck off to the State, and after the expiration of the period for redemption, had *597been conveyed by the auditor of public accounts to one Buckley. While the deed from the auditor was to Buckley, it appears that the money received by the auditor for the land was in fact paid by appellees and that they were the purchasers, and that at the date of the purchase and conveyance the appellee, Carlisle, was clerk of the land department in the office of the auditor of public accounts.
The question to be determined in the case is whether or not the conveyance from the auditor to the appellees was rendered invalid by reason of Carlisle being the land clerk in the auditor’s office at the time the conveyance was executed. We are of opinion that it was not. After the expiration of the period allowed for redemption the title to the land vested absolutely in the State, and it was held for sale by the State at a fixed price to any and all persons. The auditor exercised no discretion in the matter. He was required by law to convey such land to any person who desired to purchase and paid the taxes, damages, and cost thereon. There was no law which prohibited a clerk in the auditor’s office from making such purchase. No public policy was violated and no trust or discretion abused by his doing so. The case is essentially different from that of an officer or trustee purchasing at his own sale, when his official duty to sell for the highest price and his private interest to buy at the lowest price are, or may be, brought into conflict.

Affirmed.